DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Ende et al (WO 2007/090507) in view of Asada et al (“Antitumor effects of nano-bubble hydrogen-dissolved water are enhanced by coexistent platinum colloid and the combined hyperthermia with apoptosis-like cell death”), Uchida et al (JP 2009/050774), Yanagihara et al (US 2004/0154993) and Amemori (JP 2015-087221).
Ende et al teach (see abstract, figs. 1 and 2, paragraphs [0006], [0011], [0013], [0015], and [0021] of machine translation) an electrolyzed water generating device comprising an electrolysis chamber (10) for electrolyzing water so as to generate electrolyzed water, a first feeding body (two of the four electrodes 20) and a second feeding body (the other two of the four electrodes 20) which are disposed in the electrolysis chamber and to which a DC voltage is applied (“electrolysis current”), water permeable bodies (13) (i.e. “diaphragms”) disposed between the first feeding body and the second feeding body dividing the electrolysis chamber into a first-polar chamber (e.g. upper left or lower right portion as seen in fig. 2) in which the first feeding body was disposed and a second-polar chamber (e.g. lower left or upper right portion as seen in fig. 2) in which the second feeding body was disposed.  The device also included a control device for reversing (i.e. switching) the polarity of the first feeding body and the second feeding body, causing the first feeding body to be an anode and the second feeding body to be a cathode, or vice versa.  Ende et al teach having a flow rate sensor for detecting an amount of flowing water into the electrolysis chamber.  
Ende et al teach that the surfaces of the first and second feeding bodies were made from magnesium such that metal colloid could be formed by the apparatus that was a magnesium colloid, thus meeting the “hydrogen storage metal” requirement of claim 1.  
Thus, Ende et al fail to teach the presence of a current detecting means detecting a DC current flowing between the first feeding body and the second feeding body and the control device calculating a concentration of the metal colloid contained in the electrolyzed water.
Asada et al teach (see abstract as well as first two paragraphs of introduction section) that hydrogen bubble containing water can be produced by electrolysis, and also that adding a platinum colloid to the hydrogen bubble containing water increased the capability of the water to have antitumor effects.  
Therefore, it would have been desirable to one of ordinary skill in the art to have made a hydrogen bubble containing water with a platinum colloid as desired from Asada et al as an antitumor agent.   
Uchida et al teach (see abstract, figs. 1-2, and 6) a similar electrolyzed water generating device to that disclosed by Ende et al, wherein the electrodes (i.e. feeding bodies) were made from platinum so as to generate a colloid of platinum in the electrolyzed water.  
Therefore, it would have been obvious to one of ordinary skill in the art to have substituted platinum as taught by Uchida et al in place of the magnesium of Ende et al to permit the electrolyzed water generating device to produce the platinum colloid of Asada et al instead of the magnesium colloid.  
Yanagihara et al teach (see abstract, figs. 2, 4, and 5, paragraphs [0015], [0019]-[0020], and [0088]) that hydrogen bubbles can be generated in a solution containing a platinum colloid via electrolysis.
Therefore, it would have been understood by one of ordinary skill in the art that by controlling the reaction conditions in the electrolyzed water generating device of Ende et al according to the teachings of Yanagihara et al, that the hydrogen bubbles desired by Asada et al could be co-generated at the electrode acting as the cathode of Ende et al.
Amemori teaches (see English abstract, figs. 3-5) a mechanism for calculating the concentration of a product of electrolysis comprising a flow rate sensor detecting an amount of flowing water in the cathode side of the electrolysis chamber per unit time and a current measuring device for determining the DC current flowing in the electrolysis chamber between the two electrodes.  The measured values of the flow rate and current were fed to a control unit which calculated the electrolysis product concentration on the basis of the measured values.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have utilized the electrolysis product concentration calculation mechanism of Amemori to calculate the concentration of the metal/platinum colloid produced by the electrolysis device of Ende et al and/or Uchida et al.  Although Amemori teaches using the concentration calculation mechanism to determine the concentration of hydrogen bubbles in water, it was also known that concentration of an electrolysis product was based upon the combination of the rate of product production, which was directly proportional to the current flowing the electrolysis device, combined with the volumetric flow rate of solution, yielding an amount of product per unit volume by dividing the rate of product production (units of amount per time) by the flow rate (units of volume per time) yielding a concentration (amount per volume).  
Regarding claim 2, both Ende et al and Amemori teach switching the polarity of the current flowing in the electrolysis device at periodic intervals.  Since the polarity reversal resulted in the desired electrolysis products (hydrogen bubbles and platinum colloid) being produced in a different chamber of the electrolysis device, it would have been obvious to one of ordinary skill in the art to have set the polarity reversal time as an end point for the concentration calculation device.
Regarding claims 3 and 7, Amemori teaches (see seventh full paragraph on page 4 of the attached machine translation) a storage unit 50 which stored data about the correlation between the current and the flow rate, and the control unit using the data stored in the storage unit to calculate the concentration.
Regarding claims 4 and 8-10, Amemori teaches (see last paragraph on page 4 of the attached machine translation) the electrolysis product concentration being displayed on a display unit 70.
Regarding claim 5, Ende et al (see abstract, figs. 1 and 2, paragraphs [0006], [0011], [0013], [0015], and [0021] of machine translation) an electrolyzed water generating method comprising using an electrolysis chamber (10) for electrolyzing water so as to generate electrolyzed water, the electrolysis chamber having a first feeding body (two of the four electrodes 20) and a second feeding body (the other two of the four electrodes 20) which are disposed in the electrolysis chamber and to which a DC voltage is applied (“electrolysis current”).  The method also included a step for reversing (i.e. switching) the polarity of the first feeding body and the second feeding body, causing the first feeding body to be an anode and the second feeding body to be a cathode, or vice versa.  Ende et al teach a step of measuring the flow rate of water flowing into the electrolysis chamber using a flow rate sensor.  
Ende et al teach that the surfaces of the first and second feeding bodies were made from magnesium such that metal colloid could be formed by the apparatus that was a magnesium colloid, thus meeting the “hydrogen storage metal” requirement of claim 1.  
Asada et al teach (see abstract as well as first two paragraphs of introduction section) that hydrogen bubble containing water can be produced by electrolysis, and also that adding a platinum colloid to the hydrogen bubble containing water increased the capability of the water to have antitumor effects.  
Therefore, it would have been desirable to one of ordinary skill in the art to have made a hydrogen bubble containing water with a platinum colloid as desired from Asada et al as an antitumor agent.   
Uchida et al teach (see abstract, figs. 1-2, and 6) a similar electrolyzed water generating device to that disclosed by Ende et al, wherein the electrodes (i.e. feeding bodies) were made from platinum so as to generate a colloid of platinum in the electrolyzed water.  
Therefore, it would have been obvious to one of ordinary skill in the art to have substituted platinum as taught by Uchida et al in place of the magnesium feeding bodies of Ende et al to permit the electrolyzed water generating method to produce the platinum colloid of Asada et al instead of a magnesium colloid.  
Yanagihara et al teach (see abstract, figs. 2, 4, and 5, paragraphs [0015], [0019]-[0020], and [0088]) that hydrogen bubbles can be generated in a solution containing a platinum colloid via electrolysis.
Therefore, it would have been understood by one of ordinary skill in the art that by controlling the reaction conditions in the electrolyzed water generating method of Ende et al according to the teachings of Yanagihara et al, that the hydrogen bubbles desired by Asada et al could be co-generated at the electrode acting as the cathode of Ende et al.
Amemori teaches (see English abstract, figs. 3-5) a method for calculating the concentration of a product of electrolysis comprising using a flow rate sensor to measure an amount of flowing water in the cathode side of the electrolysis chamber per unit time and using a current measuring device for measuring the DC current flowing in the electrolysis chamber between the two electrodes.  The measured values of the flow rate and current were fed to a control unit which performed a step of calculating the electrolysis product concentration on the basis of the measured flow rate and current values.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have utilized the electrolysis product concentration calculation mechanism of Amemori to calculate the concentration of the metal/platinum colloid produced by the electrolysis device of Ende et al and/or Uchida et al.  Although Amemori teaches using the concentration calculation mechanism to determine the concentration of hydrogen bubbles in water, it was also known that concentration of an electrolysis product was based upon the combination of the rate of product production, which was directly proportional to the current flowing the electrolysis device, combined with the volumetric flow rate of solution, yielding an amount of product per unit volume by dividing the rate of product production (units of amount per time) by the flow rate (units of volume per time) yielding a concentration (amount per volume).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY D WILKINS III whose telephone number is (571)272-1251. The examiner can normally be reached M-F 9:30am -6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARRY D WILKINS III/Primary Examiner, Art Unit 1794